    Case: 1:21-cv-00719 Document #: 10 Filed: 02/23/21 Page 1 of 2 PageID #:109




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION



 AILEEN GARCES, individually and on behalf             Case No. 1:21-CV-719
 of all others similarly situated,
                                                       The Hon. John Robert Blakey
                  Plaintiff,

                  v.

  GERBER PRODUCTS COMPANY and
  THE HAIN CELESTIAL GROUP, INC.,

                  Defendants.


   DEFENDANT THE HAIN CELESTIAL GROUP, INC.’S AGREED MOTION TO
         CONTINUE DEADLINE TO FILE RESPONSIVE PLEADING

       Defendant The Hain Celestial Group, Inc. (“Hain Celestial”), by and through its

undersigned attorneys, respectfully moves this Court for an order extending its deadline to respond

to Plaintiff’s complaint by forty-four days, from March 3, 2021 until April 16, 2021. Hain Celestial

seeks an extension of time so that it can investigate and analyze the factual allegations set forth in

Plaintiff’s complaint and consider whether, and how, this case should be coordinated with the

numerous other class action lawsuits pending in federal courts around the country concerning the

alleged presence of heavy metals in certain baby food products manufactured and sold by Hain

Celestial.

       Counsel for Hain Celestial has conferred with Thomas Zimmerman, counsel for Plaintiff

Aileen Garces, who has confirmed that Plaintiff consents to the extension sought herein.

       WHEREFORE, Hain Celestial respectfully requests that this Court issue an Order

continuing its deadline to respond to the Complaint from March 3, 2021 until April 16, 2021.
    Case: 1:21-cv-00719 Document #: 10 Filed: 02/23/21 Page 2 of 2 PageID #:110




 Dated: February 23, 2021                        Respectfully submitted,


                                                 By:     /s/ Dean N. Panos
                                                             Dean N. Panos

                                                 Dean N. Panos (Illinois Bar #6203600)
                                                 JENNER & BLOCK LLP
                                                 353 N. Clark Street
                                                 Chicago, IL 60654-3456
                                                 (312) 222-9350
                                                 dpanos@jenner.com

                                                 Kate T. Spelman
                                                 Alexander M. Smith
                                                 633 West 5th Street, Suite 3600
                                                 Los Angeles, CA 90071
                                                 (213) 239-5100
                                                 kspelman@jenner.com
                                                 asmith@jenner.com

                                                 Attorneys for The Hain Celestial Group, Inc.



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing document was filed on

February 23, 2021 with the Clerk of the Court by using the CM/ECF system, which will effect

electronic service on all parties and attorneys registered to receive notifications via the CM/ECF

system.



Dated: February 23, 2021                                    By: /s/ Dean N. Panos
                                                                   Dean N. Panos




                                                2
